Citation Nr: 0034047	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for high 
frequency hearing loss.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1976 to July 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This appeal was transferred to the Board in September 1999.  
On September 8, 1999, notice was provided to the appellant 
that his appeal had been certified to the Board and that the 
appellate record had been transferred to the Board.  See 
38 C.F.R. § 20.1304(a) (2000).  In October 2000 the appellant 
sent a letter to the Board which requested VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, and explained that he had requested the form 
from RO but had never received it.  He indicated that he had 
wished to be represented by the "VSO from the Regional 
Office."  The appellant's letter was sent by him and 
received by the Board more than one year after notification 
to him that his appeal had been certified to the Board and 
that the appellate record had been transferred to the Board.

Under the applicable regulations, an appellant must submit 
any request for a change in representation within 90 days 
following notification of certification and transfer of 
records to the Board.  38 C.F.R. § 20.1304(a) (2000).  
Following the 90 day period, any request for a change in 
representation which is submitted by an appellant will not 
accepted by the Board except when the appellant demonstrates 
on written motion that there was good cause for the delay.  
38 C.F.R. § 20.1304(b) (2000).  Any request for a change in 
representation that is accepted will be honored.  38 C.F.R. § 
20.1304(b)(2) (2000).  When good cause is not shown, the 
request for a change in representation will be referred to 
the RO on completion of the Board's action on the pending 
appeal without action by the Board concerning the request.  
38 C.F.R. § 20.1304(b)(1) (2000).

The Board finds that the appellant's October 2000 letter 
demonstrates good cause for his failure to request a change 
in his representation.  Although not documented in the 
record, the appellant has alleged that he had requested the 
appropriate form from the RO but has not been provided with 
it.  In this particular case, providing the appellant with an 
opportunity for representation is particularly important 
because he is currently unrepresented.

Accordingly, although the Board sincerely regrets the delay, 
in order to ensure full compliance with due process 
requirements, this claim is REMANDED to the RO for the 
following:

1.  The RO should provide the appellant 
with VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative.

2.  After the completion and submission 
of the form, the appellant and his 
representative should be provided an 
opportunity to review the file and 
present additional argument on the issues 
appealed to the Board.  If appropriate, a 
supplemental statement of the case should 
be issued and the appellant should be 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to accord due process.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


